Exhibit 10.23

R29/10/86

MARKETING MANAGER’S AGREEMENT

THIS AGREEMENT ENTERED INTO IN THE CITY OF Ottawa, IN THE PROVINCE OF Ontario,
THIS 2 DAY OF November, 1994.

 

BY AND BETWEEN:    QUANTUM INFORMATION RESOURCES LIMITED, a body corporate and
politic, duly incorporated pursuant to the laws of Canada,    (hereinafter
referred to as “Quantum”) AND:    Jason Trussell, of the City of Brockville, in
the Province of Ontario    (hereinafter referred to as the “Employee”)

W H E R E A S Quantum is engaged in providing services to its clients in the
field of computer programming, systems analysis and design, and in providing
general consultation services to persons, firms and corporations in all the
matters related to the field of electronic data processing and information and
to the field of management consulting;

A N D W H E R E A S Quantum desires to engage the Employee and the Employee
desired to be engaged as a marketing manager (hereinafter referred to as a
“Marketing Manager”) to:

 

  (a) solicit and service clients and prospective clients for and on behalf of
Quantum which service shall include, without limiting the generality of the
foregoing, the control and supervision of the client accounts allocated to such
Marketing Manager and the completing of all orders received from such allocated
client accounts;

 

  (b) execute those functions generally included in “general marketing”;

 

  (c) supervise Quantum’s technical personnel;

 

  (d) perform the administrative tasks related to the above; and

 

  (e)

other supervisory, administrative and managerial functions



--------------------------------------------------------------------------------

R29/10/86

 

 

as may be delegated to the Employee by Quantum from time to time;

A N D W H E R E A S clients and prospective clients and their respective
employees and the employees of Quantum represent part of the goodwill of Quantum
and a substantial asset of its business and the Employee recognizes the
significance to Quantum of Quantum’s client and prospective client lists and of
information relating to the clients and the employees of Quantum;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the mutual covenants set forth herein and for other good and valuable
consideration (the receipt and sufficiency whereof is hereby acknowledged by the
parties hereto) the parties hereto covenant and agree to and with each other as
follows:

Article 1 – Preamble

1. The preamble hereto shall form part hereof as though recited at length
herein.

Article 2 – Definitions

2.00 In this Agreement, unless otherwise provided, the following words and
phrases shall have the following meanings respectively:

2.01 “Agreement” means this Agreement and all the schedules annexed hereto and
which form a part hereof, together with all amendments to the Agreement or to
the schedules as may be agreed to in writing by the parties hereto;

2.02 “Business” means the business or businesses presently or in the future
carried on by Quantum and being the business of computer programming, systems
analysis and design, general consultation and services in all matters related to
the field of electronic data processing including, but without limiting the
generality of the foregoing, contract software, computer hardware, package
software and package systems, systems analysis, design, installation, operation
and repair and the business of providing consulting services, including, without
limitation, management and personnel consulting;

2.03 “Client” means any Person who, at the date of termination of the employment
provided for herein or at any time during the twelve (12) months immediately
preceding such termination, was a client of Quantum with whom the Employee, in
the course of his/her employment,

 

- 2 -



--------------------------------------------------------------------------------

R29/10/86

 

had dealings or negotiations, and shall further mean all prospective clients of
Quantum, the securing of whose business was the subject of negotiations or
dealings by the Employee with any such prospective clients at any time within
the twelve (12) months immediately preceding the date of termination of the
Employee’s employment with Quantum;

2.04 “Computer Services” refers to all products and services marketed by
Quantum, either now or in the future including, but without limiting the
generality of the foregoing, contract software, computer hardware, packaged
software and packaged systems;

2.05 “Confidential Information and Trade Secrets” shall have the meaning
hereinafter in paragraph 8.02 ascribed to it;

2.06 “Fiscal Year” means any such twelve (12) month period or such shorter
period as may be designated by Quantum from time to time and at any time. Until
otherwise changed, Quantum hereby designates the Fiscal Year to be the period
commencing on the 1st day of July in any year and terminating on the 30th day of
June in the immediately following year;

2.07 “Person” means any individual, firm, partnership, joint venture, company,
corporation, syndicate, association, government, governmental board or agency or
any other organization;

2.08 “Quantum” refers to Quantum and all its associated, affiliated, and
subsidiary corporations as those terms are defined in the Business Corporations
Act (Ontario), 1982, S.O. 1982, c. 4, as amended, and the Securities Act
(Ontario), R.S.O. 1980, c. 466, as amended.

Article 3 – Employment

3.01 Quantum employs the Employee as a Marketing Manager of Quantum in the field
of computer programming, systems analysis and design and in providing general
consultation to management and in all other matters related to the field of
electronic data processing and management and personnel consulting.

3.02 The Employee acknowledges and agrees that he/she shall be responsible for
the solicitation of Clients and for the account management and servicing of
Clients, whether such Clients were secured or obtained by the Employee or were
assigned to the Employee by Quantum.

 

- 3 -



--------------------------------------------------------------------------------

R29/10/86

 

3.03 The Employee acknowledges and agrees with Quantum that his/her functions
may, from time to time, be changed or altered and the Employee hereby
acknowledges and agrees that Quantum may, from time to time, re-assign the
Employee or change or alter the functions of the Employee.

3.04 During the term of this Agreement, the Employee shall devote his/her best
efforts and his/her entire time, skill, energy and attention to promote and
advance the interests of Quantum and will carry on such work as may be required
of the Employee by Quantum, its directors and officers, and subject to its and
their instruction, direction and control.

Article 4 – Term

4.01 The employment of the Employee hereunder shall commence as of the date
hereof and shall continue thereafter in full force and effect unless and until
terminated as hereinafter provided.

4.02 Any and all previous agreements, written or oral, between the parties
hereto or on their behalf relating to the subject matter of this Agreement are
hereby terminated and cancelled to the extent that same are inconsistent with
contradict or vary or purport to vary this Agreement and each of the parties
hereto hereby releases and forever discharges the other of and from all manner
of actions, causes of action, claims and demands whatsoever under or in respect
of all such agreements.

Article 5 – Compensation

5.00 Quantum agrees to pay to the Employee as compensation for the services to
be performed by the Employee under the terms of this Agreement, the sums
outlined in this Article 5 (the whole of which is sometimes hereinafter referred
to as the “Compensation”). The Compensation shall comprise the following:

5.01 an annual salary, if any, in the amount as may be agreed upon from time to
time by Quantum and the Employee, and the parties hereto acknowledge that, as of
the date hereof, the annual salary, if any, is as set out in Schedule “A”
annexed hereto, as amended by Quantum from time to time and at any time upon
notice in writing to the Employee, (hereinafter referred to as the “Base
Salary”); and

5.02 commissions or bonuses (hereinafter referred to as “Commissions”) as
determined by Quantum. Without limiting the generality of the foregoing, Quantum
may designate Commissions as a fixed or pre-determined amount or as a percentage
of the net sales of

 

- 4 -



--------------------------------------------------------------------------------

R29/10/86

 

the Employee in a Fiscal Year from the obtaining of Clients by the Employee or
from the provision of services to the Clients by the Employee or from the
management of the Clients’ accounts by the Employee. The Commissions and the
basis for the calculation of same shall not be cumulative from one year to the
next. If the dates of commencement or termination of employment shall be other
than the commencement date or termination date of the Fiscal Year designated by
Quantum, then the Commissions shall be calculated independently for such
incomplete Fiscal Year. The Employee acknowledges that certain Client accounts
may be assigned to the Employee and that such accounts may be re-assigned to
other employees and that the Employee’s functions as a Marketing Manager may
frequently involve the management, administration and servicing of existing
Client accounts and personnel and may often be done in conjunction with other
employees of Quantum;

5.03 It is expressly acknowledged and agreed that the Base Salary, the rates of
Commission payable and the amounts upon which such Commission shall be
calculated shall be determined and paid in accordance with Schedule “A” annexed
hereto, which Schedule may be amended by Quantum from time to time and at any
time upon notice in writing to the Employee;

5.04 The Employee has been advised and hereby acknowledges and agrees that
Quantum shall have absolute control over the determination of any fixed or
predetermined amount of Commission, of the percentages or rates of Commission
payable with respect to any Clients’ accounts and of the net sales generated by
or allocated to any Client and upon which the Commissions payable to the
Employee shall be calculated;

5.05 Unless otherwise specified in Schedule “A” or any amendments thereto,
Commissions shall become due to the Employee when a contract for service has
been completed and costed and shall be payable to the Employee only upon receipt
by Quantum from the Clients of payment for services rendered and if payment is
made by installments, Commissions shall be paid as installments are received by
Quantum and such Commission payments shall be that proportion of the total
Commission that the installment payment is to the total contract price less all
applicable expenses. The Employee shall be permitted to verify the accounting
entries of Quantum relative to the calculation of Commission to be received by
the Employee;

5.06 If applicable, Commissions for temporary staffing may be credited to the
Employee’s draw account on a weekly basis when the payroll for such staffing is
prepared by Quantum. Commissions may

 

- 5 -



--------------------------------------------------------------------------------

R29/10/86

 

be paid by Quantum in the form of a credit to the Employee’s draw account;

5.07 The Employee acknowledges and agrees that the Client sheets that are
completed and maintained for every Client and/or every service rendered to a
Client (hereinafter referred to as “Contract Initiation Sheets”) shall set forth
the terms, conditions, amount, percentage and basis for calculation of the
Commissions referrable to such Clients or services and the Employee hereby
agrees to be bound thereby. To the extent that Schedule “A” (as amended from
time to time) or the Client Information Sheets modify or are inconsistent with
the terms of this Article 5, this Article 5 shall be modified and amended so as
to conform to Schedule “A” or the Client Information Sheets, as the case may be,
which shall govern and determine the Commission payable.

6.01 The Employee agrees to accept as final the determination of Commissions
that he/she shall be entitled to receive as ascertained by the auditors of
Quantum; provided, however, that if the Employee is of the view that an error
has been made by the said auditors, he/she may, no later than three (3) months
after the determination of any Commission, request a re-audit by the said
auditors and if such re-audit shall indicate that an error has been made in
excess of two percent (2%) of the amount of the Commissions which are due to the
Employee, then Quantum shall pay for the cost of such re-audit, otherwise, the
cost of such re-audit shall be paid by the Employee and Quantum is hereby
entitled to deduct such costs from the Base Salary and Commission payable from
time to time and at any time to the Employee.

6.02 Quantum hereby reserves the right and the Employee hereby acknowledges and
agrees that Quantum shall have the right, in its absolute discretion and from
time to time and at any time, to assign Clients to the Employee and to remove
Clients from the Employee and to make commission arrangements that differ from
the usual commission rate or base and the Employee hereby agrees to be bound by
all such actions of Quantum.

6.03 The Employee, shall be entitled to be reimbursed for reasonable expenses
actually and properly incurred by the Employee for the entertainment of
customers and usual travelling expenses. For all such expenses the Employee
shall furnish to Quantum invoices or vouchers in order to substantiate a claim
for reimbursement.

6.04 In addition to the foregoing, the Employee may be paid such other
remuneration (if any) as may from time to time be determined by Quantum, which
additional remuneration may be increased, decreased or terminated without notice
at the discretion of Quantum.

 

- 6 -



--------------------------------------------------------------------------------

R29/10/86

 

6.05 Quantum may, from time to time, permit the Employee to draw on account of
the Compensation, which sums or draws, if any, shall be applied against,
deducted from and repaid out of the amounts to be paid by Quantum to the
Employee as Compensation as hereinbefore provided. In the event that the
Employee ceases to be employed by Quantum, for any reason, the amount by which
such draw exceeds the amount of Compensation due and payable to the Employee,
shall forthwith become due and payable by the Employee to Quantum and the
Employee hereby authorizes Quantum to and agrees that Quantum may deduct any
such excess from any other amounts due and owing to the Employee upon
termination. In the event that the draw amount is less than the Compensation due
and payable to the Employee, this amount shall become immediately due by Quantum
to the Employee upon termination, the whole in accordance with this Article 5
and all paragraphs and sub-paragraphs herein contained, providing that all other
clauses of this Agreement have been respected.

Article 6 – Covenants of The Employee

7.00 Inventions and Improvements

7.01 The Employee agrees that any and all discoveries, inventions or
improvements, whether patentable or not, made, discovered, conceived, invented
or improved by the Employee during the term of his/her employment hereunder (and
all discoveries, inventions, or improvements, whether patentable or not, made,
discovered, conceived, invented or improved by the Employee during the term of
any previous employment, relationship or agreement with Quantum) in any way
relating to any process, formula, plan, skill, research, equipment, device,
structure, programme, machinery or method of doing business, including modes of
merchandising and marketing personnel placement, developed or being developed,
made, used or sold by or known to Quantum during the term of employment of the
Employee hereunder (or, if applicable, during the course of his/her previous
employment, relationship or agreement with Quantum) or resulting from or
suggested by any work which the Employee may do for Quantum are and shall remain
the sole, exclusive property of Quantum and the Employee agrees that he/she
will, whenever as requested (and without expense to Quantum), convey to Quantum
to the sole and exclusive right, title and interest in and to the said
inventions and/or improvements and execute any and all applications, assignments
and other instruments which Quantum may deem necessary in order for it to apply
for and receive patents, trademarks, trade names, copyrights and the like in
Canada or in foreign countries for said inventions or improvements. The
Employee’s obligation to execute the papers herein referred to shall continue

 

- 7 -



--------------------------------------------------------------------------------

R29/10/86

 

beyond the termination of this Agreement with respect to any and all inventions
and improvements conceived of or made by him/her during the term of this
Agreement or during the term of any previous employment, relationship or
agreement with Quantum and such obligations shall be binding upon the heirs,
executors, administrators or legal personal representatives of the Employee. The
Employee shall not (either during the continuance of his/her employment by
Quantum or at any time thereafter) disclose any of such discoveries, inventions
and improvements to any Person or use any such discovery, invention or
improvement for his/her own purposesor for any purposes other than those of
Quantum.

8.00 The Business and Confidential Information and Trade Secrets

8.01 The Employee has been advised and acknowledges that Quantum presently
carries on the business of computer programming, systems analysis and design,
general consultation and services in all matters related to the field of
electronic data processing including, but without limiting the generality of the
foregoing, contract software, computer hardware, package software and package
systems, systems analysis, design, installation, operation and repair and the
business of consulting including, without limitation, management and personnel
consulting (hereinbefore and hereinafter referred to as the “Business”);

8.02 The Employee has also been advised and acknowledges that in the course of
his/her previous relationship with Quantum (if any) and in the course of
carrying out, performing and fulfilling his/her responsibilities to Quantum
hereunder, the Employee will be assisting in developing and maintaining
Quantum’s goodwill and trade connections with its Clients and will have or has
had, during his/her previous relationship with Quantum (if any) access to,
gain(ed) knowledge of any be(een) entrusted with detailed confidential
information and trade secrets:

 

  (a) relating to the past, present and contemplated services, techniques and
modes of merchandising, placement and routines;

 

  (b) concerning the Clients and potential Clients of Quantum, their names,
addresses, tastes and preferences, their cyclical or other particular business
requirements;

 

  (c) relative to the data processing systems, personnel placement systems and
proprietary programmes developed, owned, employed or licensed by Quantum;

 

  (d) concerning employees of Quantum; and

 

- 8 -



--------------------------------------------------------------------------------

R29/10/86

 

  (e) concerning employees of the Clients of Quantum;

(hereinbefore and hereinafter referred to as “Confidential Information and Trade
Secrets”) the disclosure of any of which detailed and confidential information
and trade secrets to competitors of Quantum or to the general public would be
highly detrimental to the best interests of Quantum. The Employee further
acknowledges that in the course of performing his/her obligations to Quantum
hereunder, the Employee will be the principal representative of Quantum to many
of the clients of Quantum and, as such, will be significantly responsible for
developing, maintaining or enhancing the goodwill of Quantum with such clients.
The Employee acknowledges and agrees that the right to maintain the
confidentiality of such confidential information and trade secrets, and the
right to preserve its goodwill, constitute proprietary rights which Quantum is
entitled to protect;

8.03 Having regard to the provisions of paragraphs 8.01 and 8.02 of this section
8.00, the Employee covenants and agrees with Quantum that:

 

  (a) he/she will not, either during the term of his/her employment by Quantum
or at any time thereafter, disclose any of such detailed Confidential
Information and Trade Secrets to any person, firm or corporation, nor shall
he/she use the same for any purposes other than those of Quantum, nor shall
he/she disclose or use for any purposes other than those of Quantum the private
affairs of Quantum or any other information which the Employee may acquire
during the course of his/her employment hereunder with relation to the business
and affairs of Quantum, and, without limiting the generality of the foregoing,
the trade secrets and knowledge relative to the field of electronic data
processing and/or business know-how or client lists;

 

  (b) he/she will not, following termination of his/her employment hereunder
(without the prior written consent of Quantum) at any time within the periods of
time specified in paragraph 8.04 of this section 8.00 following the termination
of his/her employment hereunder in any Specified Capacity (as hereinafter
defined), solicit, whether by written or oral communications or otherwise, any
Client in respect to any form of business which Quantum carries on with the
Client. Quantum shall provide the Employee with a list of such clients on
termination, such list to be prepared in accordance with this definition;

 

  (c)

he/she will not, except as an Employee of Quantum, at any

 

- 9 -



--------------------------------------------------------------------------------

R29/10/86

 

 

time within the periods specified in paragraph 8.04 of this section 8.00 hereof,
following the termination of his/her employment hereunder, within the area
specified in Schedule “ B” attached hereto and which forms a part hereof in any
Specified Capacity (as hereinafter defined), carry on or be engaged in or
concerned with or interested in, other than as an employee only, any business of
the character described in paragraph 8.01 of this section 8.00 or any other
business now or, at any time during the course of the employment of the Employee
hereunder, carried on by Quantum;

 

  (d) he/she will not, during the term of this Agreement, or at any time
thereafter, directly or indirectly solicit, divert, take away or attempt to
solicit, divert or take away from Quantum any of its employees, independent
contractors or sub-contractors.

8.04 The provisions of clauses (b) and (c) of paragraph 8.03 of this section
8.00 shall:

 

  (a) not apply to the Employee, if his/her employment is terminated less than
three (3) months after its commencement;

 

  (b) apply to the Employee, if his/her employment terminates more than three
(3) months but less than twelve (12) months after commencement, for a period of
six (6) months from the date of termination;

 

  (c) apply to the Employee, if his/her employment terminates more than twelve
(12) months after commencement, for a period of twelve (12) months from the date
of termination;

8.05 “Specified Capacity” wherever used in this section 8.00 and for the
purposes of this Agreement shall mean:

(i) as an individual or proprietor;

(ii) as a co-owner, partner with or shareholder of any other person;

(iii) as an employee, officer or director of any other person;

(iv) as manager for any other person;

 

- 10 -



--------------------------------------------------------------------------------

R29/10/86

 

(v) as agent for any other person;

(vi) as a co-adventurer, joint venturer or participator in interest with any
person;

(vii) as advisor to any other person;

provided always that nothing in this paragraph shall prohibit the Employee from
holding shares, debentures or other securities listed on a recognized stock
exchange;

8.06 The covenant or covenants in paragraphs 8.01, 8.02, 8.03, 8.04 and 8.05 of
this section 8.00 shall be construed as if it is or they are divided into
separate and distinct covenants in respect of each Specified Capacity (as
hereinbefore defined) and each such distinct covenant shall constitute a
separate and severable covenant from all other such distinct covenants. Without
prejudice to the generality of the foregoing:

 

  (a) Insofar as any such covenants relates to a Specified Capacity, it shall be
separate and severable from such other covenants insofar as it relates to any
other Specified Capacity;

 

  (b) Insofar as any such covenant relates to a business hereinbefore described,
it shall be separate and severable from such other covenants insofar as it
relates to any other business hereinbefore described; and

 

  (c) If any covenant is determined to be unenforceable or declared invalid in
whole or in part for any reason whatsoever, it shall be deemed not to affect or
impair the enforceability or validity of any other covenant or any part thereof.

The Employee agrees that all restrictions contained in this Section 8.00 are
reasonable, necessary and fundamental for the protection of Quantum’s businesses
as hereinbefore described in paragraph 8.01, and that a breach by the Employee
of any covenant or provision in this Section 8.00 would result in damages to
Quantum which could not be adequately compensated for by a monetary award to
Quantum. Accordingly, it is expressly agreed by the Employee that in addition to
all other remedies available to it, Quantum shall be entitled to the immediate
remedy of a restraining order, injunction or such other form of injunctive
relief as may be decreed or issued by any court of competent jurisdiction to
restrain or enjoin the Employee from breaching any such covenant or provision.
All defence to the strict enforcement of the terms and conditions hereof are
hereby waived by the Employee.

 

- 11 -



--------------------------------------------------------------------------------

R29/10/86

 

9.01 The Employee has been advised and the Employee hereby acknowledges that
from time to time Clients may require that Quantum and/or its employees and
sub-contractors execute non-disclosure and non-competition covenants with
respect to safeguarding the business, inventions, trade secrets and employees of
the Clients, being assets which the Clients are entitled to protect. The
Employee hereby agrees that same is reasonable and that the Employee shall
honour and abide by all such restrictive and non-competition covenants of the
Clients of which the Employee is advised. The Employee further agrees that
he/she does hereby and that he/she shall from time to time and at all times
hereafter fully indemnify and save and hold harmless Quantum from and against
all actions and damages arising out of any failure, on the part of the Employee,
to comply with the restrictive and non-competition covenants requested by
Clients;

9.02 Notwithstanding any termination of this Agreement, all the covenants and
provisions of this Article 6, and all paragraphs and sub-paragraphs herein
contained, shall survive such termination and shall continue in full force and
effect.

Article 7 – Termination

10.01 The Employee and Quantum hereby agree that there shall be a probationary
term of the employment provided for herein for a period of six (6) months from
the date hereof, during which time it is agreed that Quantum may terminate the
employment of the Employee as follows:

 

  (a) immediately and without any notice for cause and, without limiting the
generality of the foregoing, in the event that the Employee is guilty of willful
misconduct or disobedience or willful neglect of duty that has not been condoned
by Quantum; or

 

  (b) upon one week’s notice in writing to the Employee;

and the Employee hereby acknowledges that the terms of this paragraph 10.01 and
the provision for a period of evaluation and termination are reasonable and
necessary to Quantum.

10.02 The employment of the Employee hereunder may be terminated in the
following manner in the following circumstances:

 

  (a) at any time and immediately by notice in writing from Quantum to the
Employee for cause;

 

- 12 -



--------------------------------------------------------------------------------

R29/10/86

 

  (b) upon notice in writing given by either party to the other, which notice in
writing may be given at any time, and the notice period shall be as follows:

(i) one (1) week’s notice if the period of employment is less than one (1) year;

(ii) two (2) weeks’ notice if the period of employment is more than one (1) year
but less than two (2) years;

(iii) thirty (30) days notice if the period of employment is more than two
(2) years but less than three (3) years;

(iv) sixty days (60) days notice if the period of employment is more than three
(3) years but less than four (4) years; and

(v) ninety (90) days notice if the period of employment is four (4) years or
more;

 

  (c) If any covenant is determined to be unenforceable or declared invalid in
whole or in part for any reason whatsoever, it shall be deemed not to affect or
impair the enforceability or validity of any other covenant or any part thereof.

Article 8 – General

11.01 Quantum shall have the right from time to time to apply for and take out
in its name and at its own expense, life, health or other insurance upon the
Employee in any sums, which may be deemed necessary by Quantum to protect its
interests under this Agreement, and the Employee shall do all such things as may
be necessary to assist in the procuring of such insurance by making a proper
application therefor as may be required by the insurance company and submitting
to the usual and customary medical examinations. The Employee shall have no
right, title or interest in or to such insurance, but the same shall be solely
for the benefit of Quantum and any amounts payable thereunder shall be solely
payable to Quantum.

11.02 Any notice, or other communication required or permitted to be given to
any party pursuant to any of the provisions of this Agreement shall be
sufficiently given if such notice or other communication is in writing and is
delivered to such party personnally, or mailed by Registered Mail, postage
prepaid, addressed to such party as follows:

To Quantum, QUANTUM INFORMATION RESOURCES LIMITED at:

2000 McGill College Avenue

Montreal, Quebec

H3A 3H3

 

- 13 -



--------------------------------------------------------------------------------

R29/10/86

 

Attention: Mr. Lyon Gould

1410-50 O’Connor Street

Ottawa, Ontario

K1P 6L2

Attention: Mr. Ron Bevan

To the Employee at:

P.O. Box 425

Brockville, Ontario

K6V 5V6

or to such other address for such party as either of them may from time to time
notify the other party in the manner hereinbefore provided, and any such notice,
or other communication shall be deemed to have been received by any such party
when delivered to it or him, or if mailed as aforesaid, on the second business
day following the date of mailing.

11.03 The invalidity of any provision of this Agreement or any covenant herein
contained on the part of any party hereto shall not affect the validity of any
other provision or covenant hereof or herein contained.

11.04 The waiver by Quantum of a breach of any provision of this Agreement by
the Employee shall not operate or be construed as a waiver of any subsequent
breach by the Employee.

11.05 The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario and each of the parties
hereto hereby irrevocably attorns to the jurisdiction of the Courts of such
Province.

11.06 The provisions of this Agreement shall enure to the benefit of and be
binding upon the heirs, executors, administrators and legal personal
representatives of the Employee and the successors and assigns of Quantum,
respectively.

11.07 Each of the parties hereto covenant and agree to execute, acknowledge and
deliver such further documents and assurances as may

 

- 14 -



--------------------------------------------------------------------------------

R29/10/86

 

be required from time to time to give full force and effect to the provisions of
this Agreement.

11.08 Unless the context otherwise requires, word importing the singular include
the plural and vice versa and words importing gender include all genders.

11.09 This Agreement may not be assigned by the Employee, but may be assigned by
Quantum.

11.10 The foregoing contains the entire agreement between the parties hereto,
and no modification thereof shall be binding upon the parties unless the same is
in writing and signed by the respective parties hereto.

11.11 The parties hereto recognize that they have required the present
Agreement, as well as all documents, notices and legal proceedings, entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties aux présentes reconnaissent avoir exigé la rédaction en anglais de
la présente convention, ainsi que de tous les documents, incluant tous les avis
et procédures judiciaires exécutés, donnés, ou intentés à la suite de ou en
rapport, directement ou indirectement, à la présente convention.

IN WITNESS WHEREOF THIS AGREEMENT HAS BEEN EXECUTED BY THE PARTIES HERETO.

 

  QUANTUM INFORMATION RESOURCES LIMITED   Per:  

LOGO [g50288ex10_23pg015a.jpg]

    Duly authorized signing officer   Per:  

LOGO [g50288ex10_23pg015b.jpg]

    Duly authorized signing officer     c/s

LOGO [g50288ex10_23pg015c.jpg]

   

/s/ Jason Trussell

Witness     The Employee                                 Jason Trussell

 

- 15 -



--------------------------------------------------------------------------------

R21/06/88

 

SCHEDULE “A”

to the Marketing Manager Trainee Employment Agreement (R29/10/86)

Between Quantum and the Employee

1.0 This is Schedule “A” referred to in the foregoing Employment Agreement.

2.0 Effective November 14/94 your Compensation package will be as follows:

2.1 A Base Salary of $30,000.00 payable fortnightly in 26 equal payments of
$1,153.85, subject to the normal employee deductions.

 

  (a) Quota (Quota being established at $ N/A for the Fiscal Year).

 

  (b) (Target being established at $ N/A for the Fiscal Year).

 

  Agreed to:   Quantum: per:  

LOGO [g50288ex10_23pg16a.jpg]

 

/s/ Jason Trussell

  Employee                               Jason Trussell

 

- 16 -



--------------------------------------------------------------------------------

R29/10/86

 

SCHEDULE “B”

to the Marketing Manager’s Employment Agreement (R29/10/86)

Between Quantum and the Employee

1. This is Schedule “B” referred to in the foregoing Employment Agreement.

2. The Area in respect of which subparagraph 8.03 (c) is applicable is:

 

  (a) within the City of Ottawa;

 

  (b) within ten (10) miles of the geographical boundaries of all municipalities
or ports at which the Employee had worked for a period of three (3) months or
more in the six (6) months immediately preceding the date of termination under
the aforesaid Employment Agreement.

3. The covenant or covenants pertaining to the subparagraphs of paragraph 2
herein shall be construed as if it is or they are divided into separate and
distinct covenants in respect of each of the businesses described in paragraph
8.01 of said Employment Agreement and in respect of each area as hereinbefore
described and each such distinct covenant shall constitute a separate and
severable covenant from all other such distinct covenants.

 

  Agreed to:   QUANTUM: Per:  

LOGO [g50288ex10_23pg17a.jpg]

 

/s/ Jason Trussell

  Employee                               Jason Trussell

 

- 17 -



--------------------------------------------------------------------------------

INDIVIDUAL CONFIDENTIALITY AGREEMENT

WHEREAS, iGATE Corporation (“iGATE”) is evaluating a possible internal
reorganization (“Project Mustang”);

WHEREAS, the undersigned individual may become privy to certain confidential
information concerning Project Mustang in order to assist iGATE in its
evaluation of Project Mustang;

NOW, THEREFORE, the undersigned individual, intending to be legally bound,
hereby agrees as follows:

 

  1. To treat all information concerning Project Mustang confidentially.

 

  2. Not to disclose the fact that discussions concerning Project Mustang are
taking place to anyone who does not need to know the information in the conduct
of their duties at or on behalf of iGATE (and to comply with Section 3 below
with respect to any such disclosures) and not to use such information in any way
for personal gain.

 

  3. To notify and get the approval of Sunil Wadhwani or Viv Penninti or their
designee, of anyone to whom the undersigned individual intends to make
disclosure concerning Project Mustang so that they may obtain an executed copy
of this agreement from them.

 

  4. To use the code name Project Mustang when referring to this project.

 

  5. To take appropriate steps to preserve the confidentiality of Project
Mustang, such as labeling documents “confidential,” keeping sensitive documents
in locked file cabinets and avoiding conversations about Project Mustang in
areas where they can be overheard.

In addition, the undersigned individual acknowledges that the existence of
Project Mustang may be material nonpublic information, that the securities laws
prohibit any person who has material nonpublic information about a company from
purchasing or selling securities of such company, and that a violation of those
laws or this agreement will subject the undersigned individual to discharge.

IN WITNESS WHEREOF, the undersigned has executed this agreement this 31 day of
October, 2002.

 

/s/ Jason Trussell

Signature:

LOGO [g50288ex10_23pg18.jpg]

Witness